                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,

      vs.
                                                              8:03CR223
YVONNE SMITH,

                    Defendant,
       and

GRAPETREE MEDICAL STAFFING LLC
                Garnishee.


                              ORDER TO ISSUE WRIT OF
                             CONTINUING GARNISHMENT

      This matter comes before this Court on the Application for Writ of Continuing

Garnishment of the Plaintiff, United States of America, for an order to issue the Writ of

Continuing Garnishment against GrapeTree Medical Staffing LLC, the garnishee, and for

good cause shown,

      IT IS HEREBY ORDERED that the Clerk of the Court shall issue a Writ of

Continuing Garnishment against GrapeTree Medical Staffing LLC, whose address 2501

Boji Bend Drive, Suite 100, Milford, IA 51351.

      DATED this 16th day of April, 2019.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
